Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Withdrawn claim 19 has been rejoined with the allowed claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach an insulated piezoelectric plate sensor comprising a piezoelectric material with a –d31 coefficient from about 20 pm/V to about 5000 pm/V and the sensor having a transverse electrochemical coupling coefficient –k-31- of at least about 0.3 and a maximum current density of less than about 10-7 A/cm2.
The closest prior art is Shih et al. (US 2010/0068697) which teach an insulated piezoelectric plate sensor comprising: a piezoelectric layer comprising a piezoelectric material with a –d31 coefficient of 2000 pm/V, two electrodes operatively associated with the piezoelectric layer and an MPS insulation layer.  Shih et al. also teach a 31- of about 0.32 and therefore falls within the recited range of at least about 0.3.  The instant specification teaches that the MPS insulation layer of greater than about 100 nm in thickness produces a current density to less than 10-7 A/cm2.  Although Shih teach the same MPS insulation layer, Shih is silent with respect to the thickness of the MPS insulation layer and the current density that results from the MPS insulation layer.  Shih et al. fail to teach the sensor having a maximum current density of less than about 10-7 A/cm2.
Anjayan et al. (US 2010/0294976) teach a piezoelectric material device for harvesting electrical energy from mechanical and thermal energy wherein the output current density is 0.6 µA/cm2, which is more than the recited 10-7 A/cm2.  Furthermore, Anjayan et al. does not provide any teaching or motivation to lower the current density or how one having ordinary skill in the art would modify the device of Shih to have a current density within the recited range.
Katiyar et al. (US 8,803,264) teach a magnetoelectric multiferroic device having multiple layers of a piezoelectric material, top and bottom electrodes operatively associated with the piezoelectric material and an insulation layer that provides a low leakage current density of 10-8-10-6 A/cm2 at 150 kV/cm.  Katiyar et al. is silent regarding the –d31 coefficient and the transverse electromechanical coupling coefficient –k31 and therefore fail to teach these properties of the piezoelectric device.  Since the piezoelectric material of Katiyar et al. is a composite of a piezoelectric/ferroelectric composition and magnetic/ferroelectric relaxor composition, the transverse electromechanical coupling coefficient and –d31 coefficient properties cannot be inferred from the instant specification.  Furthermore, Katiyar et al. does not provide any teaching or motivation relevant to how one having ordinary skill in the art would modify the device of Shih to have a current density within the range taught by Katiyar et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933.  The examiner can normally be reached on M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/MELANIE BROWN/Primary Examiner, Art Unit 1641